EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an interview with Eric Grabski on 3/25/2021.
The application has been amended as follows:

1-9.	(Previously Cancelled)

(Currently Amended)  A method for managing a person’s position over time to prevent or reduce pressure ulcer development, the method comprising:
generating, by at least one sensor provided in a wearable sensor device, sensor data associated with a position of the person on a support surface during a series of (a) pressure-on periods in which the person is in a pressure-on position in which a particular side or area of the person’s body is pressurized by the support surface, and (b) relief periods in which the person is in a relief position in which the particular side or area of the person’s body is not pressurized by the support surface; and
using at least one processor to monitor the person’s position over a period of time spanning multiple  distinct pressure-on periods in the pressure-on position, including:  
receiving the sensor data generated by the at least one sensor via wired or wireless communications;
detecting changes in the person’s position over time based on the received sensor data; 
measuring a duration of a relief period immediately preceding each respective pressure-on period; 
for each of the multiple distinct pressure-on periods[[,]]:
[[and]]
monitoring a measured duration of the respective pressure-on period relative to the determined time-on threshold value for the respective pressure-on period; and
controlling a human-perceptible output device as a function of the monitored duration of the respective pressure-on period relative to the time-on threshold value for the respective pressure-on period. 

(Previously Presented)  The method of Claim 10, wherein the at least one sensor and the at least one processor are provided in the wearable sensor device.

(Previously Presented)  The method of Claim 10, wherein the at least one processor is provided in a monitor device physically separate from the wearable sensor device.

(Previously Presented)  The method of Claim 10, 
wherein the at least one processor includes a wearable sensor device processor of the wearable sensor device and a monitor device processor of a monitor device physically separate from the wearable sensor device; and
wherein of the steps of (a) receiving the sensor data, (b) detecting changes in the person’s position, (c) measuring a relief period duration, (d) dynamically determining time-on threshold values, and (e) controlling a human-perceptible output device, at least one step is performed by the wearable sensor device processor and at least other step is performed by the monitor device processor. 

(Previously Presented)  The method of Claim 10, wherein controlling a human-perceptible output device as a function of the dynamically determined time-on threshold values comprises controlling a display device to display a visual representation of a pressure-on timer 

(Currently Amended)  The method of Claim 10, wherein controlling a human-perceptible output device as a function of the dynamically determined time-on threshold values comprises controlling a display device to display a visual representation of an accumulated pressure-on timer for the pressure-on position over the period of time spanning multiple  distinct pressure-on periods. 


(Previously Presented)  The method of Claim 10, wherein:
the human-perceptible output device comprises a display device; and 
the method comprises controlling the display device to display an indication of a needed position change of the person for preventing or reducing the development of a pressure ulcer.

(Previously Presented)  The method of Claim 16, comprising initiating the needed position change of the person for preventing or reducing the development of a pressure ulcer.

(Currently Amended)  The method of Claim 16, further comprising:
detecting an occurrence of the needed position change of the person based on the received sensor data; and
controlling the display device to display an indication [[of]] that the needed position change was performed.

(Previously Presented)  The method of Claim 10, wherein:
the human-perceptible output device comprises a display device; and 
the method comprises controlling the display device to display an indication of detected changes in the person’s position over time.

(Previously Presented)  The method of Claim 10, wherein:
the human-perceptible output device comprises a display device; and 
the method comprises controlling the display device to display an indication of at least one of (a) a time of a detected change in the person’s position, (b) a magnitude of a detected change in the person’s position, (b) a number of detected changes in the person’s position, or (d) a frequency of detected changes in the person’s position.


(Currently Amended)  The method of Claim 10, wherein the time-on threshold value for each respective pressure-on period defines  an allowed duration in the pressure-on position before an automated position change notification or other automated notification.

(Currently Amended)  The method of Claim 10, wherein the time-on threshold value for each respective pressure-on period defines a remaining duration in the pressure-on position until an automatic generation of a notification indicating a need for a position change of the person or other notification regarding time spent in the pressure-on position.

(Currently Amended)  The method of Claim 10, comprising:
monitoring pressure-on periods and relief periods for multiple different pressure-on positions, each causing pressurization of a different side or area of the person’s body by the support surface;
wherein each pressure-on position has a corresponding maximum accumulated time limit,  [[with]] wherein at least two different pressure-on positions of the multiple different pressure-on positions have [[having]] different maximum accumulated time limits; and
for each respective pressure-on position of the multiple different pressure-on positions, dynamically determining a time-on threshold value for each respective pressure-on period spent in the respective pressure-on position as a function of (a) a corresponding prior relief time for the respective pressure-on position and (b) the maximum accumulated time limit corresponding with the respective pressure-on position. 

(Currently Amended)  A method for managing a person’s position over time to prevent or reduce pressure ulcer development, the method comprising:
generating, by at least one sensor provided in a wearable sensor device, sensor data associated with a position of the person on a support surface during a series of (a) pressure-on periods in which the person is in a pressure-on position in which a particular side or area of the person’s body is pressurized by the support surface, and (b) relief periods in which the person is in a relief position in which the particular side or area of the person’s body is not pressurized by the support surface; and
over a period of time spanning multiple  distinct pressure-on periods in the pressure-on position:  
receiving the sensor data generated by the at least one sensor via wired or wireless communications;
detecting changes in the person’s position over time based on the received sensor data; 
measuring a duration of a relief period immediately preceding each respective pressure-on period; 
for each of the multiple distinct pressure-on periods, dynamically determining a time-on threshold value for the respective pressure-on period as a function of a corresponding prior relief time including the measured duration of the relief period immediately preceding the respective pressure-on period, such that different time-on threshold values are determined for different pressure-on periods, wherein the time-on threshold value for each respective pressure-on period defines  an allowed duration in the pressure-on position; and
controlling a human-perceptible output device in response to determining the  allowed duration in the pressure-on position is exceeded.

(Currently Amended)  A system for managing a person’s position over time to prevent or reduce pressure ulcer development, the system comprising:
at least one sensor provided in a wearable sensor device and configured to generate sensor data associated with a position of the person on a support surface during a series of (a) pressure-on periods in which the person is in a pressure-on position in which a particular side or area of the person’s body is pressurized by the support surface, and (b) relief periods in which the person is in a relief position in which the particular side or area of the person’s body is not pressurized by the support surface; and
computer logic stored in non-transitory computer-readable media and executable by one or more processors to:  
receive the sensor data generated by the at least one sensor;
detect changes in the person’s position over time based on the received sensor data; 
measure a duration of a relief period immediately preceding each respective pressure-on period; 
for each of a plurality of pressure-on periods, dynamically determine a time-on threshold value for the respective pressure-on period as a function of a corresponding prior relief time including the measured duration of the relief period immediately preceding the respective pressure-on period, such that different time-on threshold values are determined for different pressure-on periods, depending on the prior relief time corresponding with each respective pressure-on period; [[and]]
wherein the time-on threshold value for each respective pressure-on period defines a timing of an automatic notification, via a human-perceptible output device, regarding time spent in the respective pressure-on position; and
control [[a]] the human-perceptible output device as a function of the dynamically determined time-on threshold values. 

(Currently Amended)  The system of Claim [[24]] 25, wherein the one or more processors are provided in a bedside receiving station, an attendant receiving station, or other monitor device physically separate from the wearable sensor device.

(Currently Amended)  The system of Claim [[24]] 25, wherein the one or more processors include a wearable sensor device processor of the wearable sensor device and a monitor device processor of a monitor device physically separate from the wearable sensor device. 

(Currently Amended)  The system of Claim [[24]] 25, wherein the computer logic executable to control a human-perceptible output device as a function of the dynamically determined time-on threshold values comprises computer logic executable to control a display device to display a visual representation of a pressure-on timer indicating time spent in the pressure-on position, as a function of the dynamically determined time-on threshold values.

(Currently Amended)  The system of Claim [[24]] 25, wherein the computer logic executable to control a human-perceptible output device as a function of the dynamically determined time-on threshold values comprises computer logic executable to control a display device to display a visual representation of an accumulated pressure-on timer for the pressure-on position over the period of time spanning multiple  distinct pressure-on periods. 

(Currently Amended)  The system of Claim [[24]] 25, wherein:
the human-perceptible output device comprises a display device; and 
the computer logic comprises computer logic executable to control the display device to display an indication of a needed position change of the person for preventing or reducing the development of a pressure ulcer.

(Currently Amended)  The system of Claim 30, wherein the computer logic comprises computer logic executable to:
detect an occurrence of the needed position change of the person based on the received sensor data; and
control the display device to display an indication [[of]] that the needed position change was performed.

(Currently Amended)  The [[system]] method of Claim 24, wherein the allowed duration in [[the]] a particular pressure-on position defines a timing of an automatic generation of a position change notification or other notification regarding time spent in the particular pressure-on position.

(Currently Amended)  The system of Claim [[24]] 25, wherein the  automatic notification regarding time spent in the respective pressure-on position comprises a notification indicating a need for a position change of the person. 

(Currently Amended)  A system for managing a person’s position over time to prevent or reduce pressure ulcer development, the system comprising:
a wearable sensor device associated with the person, the wearable sensor device comprising:
at least one sensor configured to generate sensor data associated with a position of the person on a support surface during a series of (a) pressure-on periods in which the person is in a pressure-on position in which a particular side or area of the person’s body is pressurized by the support surface, and (b) relief periods in which the person is in a relief position in which the particular side or area of the person’s body is not pressurized by the support surface; and
a transmitter configured to transmit patient position data comprising the sensor data or data generated based on the sensor data; and
a monitor device physically separate from the wearable sensor device and comprising:
a display device; and
a processor configured to:
receive the patient position data transmitted by the wearable sensor device; 
based on the received patient position data:
detect changes in the person’s position over time based on the received sensor data; 
measure a duration of a relief period immediately preceding each respective pressure-on period; 
for each of multiple pressure-on periods dynamically determine a time-on threshold value for the respective pressure-on period as a function of a corresponding prior relief time including the measured duration of the relief period immediately preceding the respective pressure-on period, such that different time-on threshold values are determined for different pressure-on periods, depending on the prior relief time corresponding with each respective pressure-on period; and
monitor a measured duration of each pressure-on period relative to the determined time-on threshold value for that pressure-on period; and
control the display device based on the  monitored measured duration of each pressure-on period relative to the determined time-on threshold value for that pressure-on period. 
(Currently Amended)  The system of Claim [[33]] 34, wherein the processor of the monitor device is configured to control the display device to display a visual representation of 

(Currently Amended)  The system of Claim [[33]] 34, wherein the processor of the monitor device is configured to control the display device to display a visual representation of an accumulated pressure-on timer for the pressure-on position over the period of time spanning multiple  distinct pressure-on periods. 

(Currently Amended)  The system of Claim [[33]] 34, wherein the processor of the monitor device is configured to:
control the display device to display an indication of a needed position change of the person for preventing or reducing the development of a pressure ulcer;
detect an occurrence of the needed position change of the person based on the received sensor data; and
control the display device to display an indication [[of]] that the needed position change was performed.

(Currently Amended)  The system of Claim [[33]] 34, wherein the time-on threshold value for each respective pressure-on period defines  an allowed duration in the pressure-on position before an automated position change notification or other automated notification.

(Currently Amended)  The system of Claim [[33]] 34, wherein the time-on threshold value for each respective pressure-on period defines a  timing of an automatic generation of a notification indicating a need for a position change of the person or other notification regarding time spent in the pressure-on position.




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


H.Q. NGUYEN
Examiner
Art Unit 3791